                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 1 of 9

                      1   Michael S. Morrison (Bar No. 205320)
                          Amelia Alvarez (Bar No. 310044)
                      2   Alexander Krakow + Glick LLP
                          1900 Avenue of the Stars, Suite 900
                      3   Los Angeles, CA 90067
                          Telephone: (310) 394-0888
                      4   Facsimile: (310) 394-0811
                      5   Attorneys for Plaintiff
                          KARINA RUIZ
                      6
                          Stefan H. Black, Bar No. 284499
                      7   sblack@fordharrison.com
                          Shanda Y. Lowe, Bar No. 278602
                      8   slowe@fordharrison.com
                          FORD & HARRISON LLP
                      9   350 South Grand Avenue, Suite 2300
                          Los Angeles, CA 90071
                     10   Telephone: 213-237-2400
                          Facsimile: 213-237-2401
                     11
                          Attorneys for Defendants
                     12   WAL-MART STORES, INC. and
                          WAL-MART ASSOCIATES, INC.
                     13
                                                         UNITED STATES DISTRICT COURT
                     14
                                                       EASTERN DISTRICT OF CALIFORNIA
                     15

                     16   KARINA RUIZ, an individual,                    Case NO. 1:17-cv-00812 DAD (JLTx)
                     17                         Plaintiff,               [Hon. Dale A. Drozd]
                     18                   v.
                                                                         JOINT STIPULATION REQUESTING
                     19   WAL-MART STORES, INC.,                         APPROVAL OF PRIVATE
                          WAL-MART ASSOCIATES, INC.,                     ATTORNEY GENERAL ACT
                     20   and DOES 1-15,                                 SETTLEMENT (LABOR CODE § 2698
                                                                         ET SEQ.) AND DISMISSAL OF
                     21                         Defendant.               ENTIRE ACTION; [PROPOSED]
                                                                         ORDER
                     22
                                                                        Action Filed:             May 12, 2017
                     23                                                 Date of Removal:          June 16, 2017
                                                                        Trial Date:               March 26, 2019
                     24

                     25
                     26            Pursuant to California Labor Code § 2699(l), Plaintiff Karina Ruiz
                          WSACTIVELLP:10125735.1                      -1-         JOINT STIPULATION REQUESTING
                     27   (“Plaintiff”) and Defendants Walmart Inc. (formerly known asOF
                                                                           APPROVAL    Wal-Mart Stores, Inc.)
                                                                                         PAGA SETTLEMENT
                                                                                  JOINT STIPULATION REQUESTING APPROVAL OF
                     28   and Wal-Mart Associates, Inc. (collectively, “Defendants”   or “Walmart”) jointly
                                                                         PAGA SETTLEMENT JOINT STIPULATION
F ORD & H ARRISON                                                                REQUESTING APPROVAL OF PAGA
       LLP
 ATTO RNEY S AT LAW                                                                              SETTLEMENT
    LOS A NG EL ES        /CASE NO. 1:17-CV-00812 DAD (JLTX)      JOINT STIPULATION REQUESTING APPROVAL OF PAGA SETTLEMENT
                                                                                       DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 2 of 9

                      1   request that this Court approve the settlement of Plaintiff’s claim under the Private
                      2   Attorneys General Act, Cal. Labor Code § 2698 et seq. (“PAGA”) and dismiss this
                      3   matter in its entirety as settled. In support of this request, the Parties stipulate and
                      4   agree as follows:
                      5                                        BACKGROUND
                      6             1.      On May 12, 2017, Plaintiff filed a Complaint against Defendants, now
                      7   pending in the United States District Court, Eastern District of California, Case No.
                      8   1:17-cv-00812 DAD (JLTx) (“the Action” or “Lawsuit”) alleging the following
                      9   causes of action: (1) Pregnancy Discrimination in Violation of the Fair Employment
                     10   & Housing Act (“FEHA”); (2) Violation of Pregnancy Disability Leave in violation
                     11   of FEHA; (3) Disability Discrimination in Violation of FEHA; (4)Retaliation in
                     12   Violation of FEHA; (5) Failure to Prevent Discrimination in Violation of FEHA; (6)
                     13   Failure to Engage in the Interactive Process in Violation of FEHA; (7) Failure to
                     14   Accommodate in Violation of FEHA; (8) Violation of Healthy Workplaces, Healthy
                     15   Families Act of 2014; (9) Waiting Time Penalties; (10) Interference in violation of
                     16   California Family Rights Act (“CFRA”); (11) Retaliation in Violation of CFRA; (12)
                     17   Wrongful Termination in Violation of Public Policy; (13) Private Attorneys General
                     18   Act; and (14) Unfair Business Practices in violation of Cal. Bus. & Prof. Code 17200,
                     19   et seq.
                     20             2.      Plaintiff’s PAGA claim is predicated on the following allegations: (1)
                     21   Walmart violated Labor Code § 203 by not paying Plaintiff and other similarly-
                     22   situated associates all accrued and unused vacation upon her/their termination; and
                     23   (2) Walmart violated the Healthy Workplaces Healthy Families Act of 2014
                     24   (“HWHFA”) and California Labor Code § 233 (“Kin Care”) by assessing Plaintiff
                     25   and other similarly-situated associates attendance occurrences for absences she/thy
                     26   claim(s) were caused by a pregnancy-related disability.
                     27             3.      Walmart denies engaging in any unlawful activity and denies any and
                     28   all liability to Plaintiff and the coworkers she contends to represent. Walmart’s
F ORD & H ARRISON         WSACTIVELLP:10125735.1                      -2-       JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                              PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                   DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 3 of 9

                      1   position is that it paid Plaintiff and the other allegedly aggrieved associates all
                      2   accrued and unused vacation on their respective last day of employment, that Plaintiff
                      3   and the allegedly aggrieved associates were provided all leave to which they were
                      4   entitled under the HWHFA and Kin Care, and that it did not assess any associate
                      5   points for any absence protected by either the HWHFA or Kin Care.
                      6            4.       Nothing in this Stipulation shall be deemed an admission of liability,
                      7   culpability, or wrongdoing on the part of any Party.
                      8                                              DISCOVERY
                      9            5.       To evaluate the merits of Plaintiff’s claims, the Parties each conducted
                     10   an extensive investigation and engaged in a substantial amount of discovery.
                     11   (Declaration of Michael Morrison ¶ 3; Declaration of Stefan H. Black ¶ 3.)
                     12            6.       Walmart responded to 51 Requests for Production of Documents, 32
                     13   Requests for Admission, and 4 Special Interrogatories, and produced 1817 pages of
                     14   documents. (Morrison Decl. ¶ 4; Black Decl. ¶ 4.)
                     15            7.       Plaintiff responded to 55 Requests for Production, and 19 Special
                     16   Interrogatories, and produced 589 pages of documents. (Morrison Decl. ¶ 5; Black
                     17   Decl. ¶ 5.)
                     18            8.       Walmart deposed Plaintiff on May 11, 2018 and May 21, 2018.
                     19   (Morrison Decl. ¶ 6; Black Decl. ¶ 6.)
                     20            9.       Plaintiff took five depositions, including Walmart’s corporate
                     21   representative. (Morrison Decl. ¶ 7; Black Decl. ¶ 7.)
                     22                                        SETTLEMENT DISCUSSIONS
                     23            10.      The Instant Settlement was the result of an arms-length negotiation. The
                     24   Parties were each zealously represented by competent legal counsel who have a
                     25   combined total of over 20 years of legal experience litigating employment and wage-
                     26   and-hour disputes. (Morrison Decl. ¶ 8, Black Decl. ¶ 8.) Each Party diligently and
                     27   independently investigated the merits of Plaintiff’s claims and conducted extensive
                     28   discovery – including responding to written discovery requests, reviewing almost two
F ORD & H ARRISON         WSACTIVELLP:10125735.1                        -3-      JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                               PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                    DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 4 of 9

                      1   thousand pages of documents, and taking/defending seven depositions. (Morrison
                      2   Decl. ¶¶ 3-7, Black Decl. ¶¶ 3-7.) The Settlement Agreement is the “product of
                      3   extensive and hard-fought adversarial negotiations between the Parties” with the
                      4   assistance of an experienced and highly-regarded mediator and is entitled to a
                      5   presumption of fairness. See Wershba v. Apple Computer, Inc., 91 Cal. App. 4th 224,
                      6   245 (2001); Satchell v. Fed. Express Corp., Case No. C03-2658 SI, 2007 U.S. Dist.
                      7   LEXIS 99066 (N.D. Cal. Apr. 13, 2007) (“The assistance of an experienced mediator
                      8   in the settlement process confirms that the settlement is non-collusive”).
                      9            11.      On January 18, 2018 and then again on August 22, 2018, the Parties
                     10   participated in full-day mediations with Todd Smith, a highly-respected mediator
                     11   with a substantial amount of experience resolving employment disputes. (Morrison
                     12   Decl. ¶ 9, Black Decl. ¶ 9.) During the mediations, the Parties discussed the case at
                     13   length, including the risks and delays of further litigation, the risks to both Parties of
                     14   proceeding with trial, the evidence adduced during discovery, and the law governing
                     15   the claims asserted as described in further detail below. (Morrison Decl. ¶ 10, Black
                     16   Decl. ¶ 10.)
                     17            12.      At the end of the second day of mediation, Mr. Smith submitted a
                     18   “mediator’s proposal,” which the Parties ultimately accepted. (Morrison Decl. ¶ 11,
                     19   Black Decl. ¶ 11.)
                     20            13.      The Parties entered into a long-form settlement agreement on October
                     21   18, 2018 resolving both Plaintiff’s individual claims and her PAGA representative
                     22   claim. (Morrison Decl. ¶ 12, Black Decl. ¶ 12.)
                     23            14.      While the terms of the Parties’ Settlement Agreement are confidential,
                     24   the Parties recognize that the public’s interest in ensuring the Court’s proper
                     25   administration of the PAGA settlement approval procedure requires the disclosure of
                     26   the amount of the Settlement Payment that is allocated to Plaintiff’s PAGA claim.
                     27   As such, while maintaining the confidentiality of the remaining portions of the
                     28   Settlement Agreement, the Parties represent that they agreed to allocate $0 in
F ORD & H ARRISON         WSACTIVELLP:10125735.1                      -4-       JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                              PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                   DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 5 of 9

                      1   settlement of Plaintiff’s PAGA claim. The trial court does not abuse its discretion in
                      2   approving of a case involving PAGA claims even when the settlement allocates none
                      3   of the settlement payment to PAGA claims. Nordstrom Commission Cases, 186 Cal.
                      4   App. 4th 576, 589 (2010).
                      5            15.      The relevant language from the Settlement Agreement reads as follows:
                      6                     DISMISSAL OF PAGA ACTION:                           The Parties
                                            acknowledge and agree that one of the claims alleged in the
                      7                     Lawsuit is a claim for penalties under the Private Attorneys
                                            General Act (“PAGA”), California Labor Code § 2699 et seq.
                      8                     RUIZ’s PAGA claim is predicated on the following
                                            allegations: (1) that she did not receive all accrued and unused
                      9                     paid time off on her last day of employment in violation of
                                            California Labor Code § 203; and (2) that she did not receive
                     10                     all paid sick leave to which she was entitled under the Healthy
                                            Workplaces, Healthy Families Act of 2014 (“HWHFA”). The
                     11                     Parties allocate ZERO DOLLARS AND NO/100 CENTS
                                            ($0.00) of the settlement sum to RUIZ’s PAGA claim.
                     12                     During the course of this lawsuit, Walmart presented RUIZ
                                            with documents it contends establish that RUIZ was paid all
                     13                     accrued but unused paid time off on her last day of
                                            employment and that she received all paid sick leave to
                     14                     which she was entitled under the HWHFA. Moreover, in
                                            February 2018, the United States District Court for the
                     15                     Eastern District of California issued a decision stating that a
                                            plaintiff may not recover PAGA penalties for an employer’s
                     16                     purported violation of the HWHFA. See Stearne v. Heartland
                                            Payment Sys., Case No. 2:17-cv-01181-MCE-CKD, 2018
                     17                     U.S. Dist. LEXIS 20679 (E.D. Cal. Feb. 6, 2018).
                                            Accordingly, Walmart contends that no claim for penalties
                     18                     under PAGA or the HWHFA is valid. RUIZ acknowledges
                                            that PAGA claims must be brought on a representative basis
                     19                     and, after completing discovery, determined there was no
                                            evidence of other violations as to other aggrieved
                     20                     employees…. (emphasis added)
                     21   (Morrison Decl. ¶ 13, Black Decl. ¶ 13.)
                     22
                                    RELEVANT FACTORS WEIGH IN FAVOR OF APPROVING
                     23
                                                                 SETTLEMENT
                     24
                                   16.      Counsel for the Parties contend the settlement of Plaintiff’s PAGA claim
                     25
                          should be approved because it is fair, adequate and reasonable. (Morrison Decl. ¶
                     26
                          14, Black Decl. ¶ 14.) See Kirkorian v. Borelli, 695 F. Supp. 446, 451 (N.D. Cal.
                     27
                          1988) (opinion of experienced counsel is entitled to considerable weight).
                     28   ///
F ORD & H ARRISON         WSACTIVELLP:10125735.1                        -5-       JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                                PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                      DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 6 of 9

                      1            17.      In support of this conclusion, the Parties’ counsel evaluated factors
                      2   regarding the risks and reasons for settlement as set forth below:
                      3                     a.       Plaintiff’s core claims in this action were the claims alleging
                      4   violation of the Fair Employment and Housing Act and Wrongful Termination in
                      5   Violation of Public Policy. From Plaintiff’s perspective, these claims were the

                      6   primary focus of the case and the core claims alleged. As is often the case in

                      7
                          employment-related claims, Plaintiff also plead additional claims, including those for
                          alleged violations of the Labor Code and HWHFA.
                      8
                                            b.       During the course of this lawsuit, Defendants presented Plaintiff
                      9
                          with documents showing that Plaintiff was paid all accrued but unused paid time off
                     10
                          on her last day of employment and that she received all paid sick leave to which she
                     11
                          was entitled under the HWHFA. See Holak v. K Mart Corp., Case No. 1:12-cv-
                     12
                          00304-AWI-MJS, 2015 U.S. Dist. LEXIS 65439 (E.D.Cal. May 19, 2015) (“Because
                     13
                          Plaintiff is not aggrieved by any of the specific Labor Code violations alleged in the
                     14
                          PAGA claim, she does not have standing to maintain this PAGA action.”).
                     15                     c.       Plaintiff determined there was no evidence of other violations as
                     16   to other aggrieved employees.
                     17                     d.       Counsel for Plaintiff and the allegedly aggrieved employees
                     18   (“PAGA Counsel”), also considered the specific arguments advanced by Defendants
                     19   in order to evaluate the appropriate settlement value of Plaintiff’s PAGA claim.
                     20   While PAGA Counsel disagrees that Defendants’ arguments are legally correct or
                     21   persuasive, he considered how they might impact any judgment ultimately awarded
                     22   if the Court were persuaded by them. Ultimately, in light of the following arguments
                     23   and the potential risks, PAGA Counsel determined that the Settlement was fair and

                     24
                          reasonable. (Morrison Decl. ¶ 15.)

                     25
                                                   i.          Defendants argued that Plaintiff cannot maintain a PAGA

                     26
                          claim because there is no evidence of a common policy or practice that denied any

                     27
                          other associate pay for all accrued and unused wages on their last day of employment

                     28
                          or that denied paid sick leave to which any other associate was entitled under the
F ORD & H ARRISON         WSACTIVELLP:10125735.1                            -6-      JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                                   PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                        DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 7 of 9

                      1   HWHFA. According to Defendants, the only evidence of wrongdoing is Plaintiff’s
                      2   highly individualized and anecdotal evidence that certain supervisors knew of her
                      3   request for paid sick leave and denied her request despite her right to use accrued
                      4   sick days, which Defendants contend is insufficient to maintain a PAGA claim. See,
                      5   e.g., Amey v. Cinemark USA, Inc., No. 13-05669, 2015 U.S. Dist. LEXIS 63524
                      6   (N.D. Cal. May 13, 2015) (striking PAGA claim because the evidence showed that
                      7   numerous individualized determinations would be necessary to determine whether
                      8   any class member has been injured).
                      9                           ii.          Defendants argued that there is authority from the United
                     10   States District Court for the Eastern District of California as of February 2018
                     11   indicating that a plaintiff may not recover PAGA penalties for an employer’s
                     12   purported violation of the HWHFA. See Stearne v. Heartland Payment Sys., Case
                     13   No. 2:17-cv-01181-MCE-CKD, (E.D. Cal. Feb. 6, 2018) 2018 U.S. Dist. LEXIS
                     14   20679 (granting employer’s motion to dismiss plaintiff’s claims under PAGA for the
                     15   employer's purported violations of the HWHFA).
                     16                          iii.          PAGA Counsel also took into account that even if Plaintiff
                     17   prevailed on the merits of her PAGA claim, Defendants could persuasively argue that
                     18   the Court has complete discretion, under Labor Code § 2699(e), to “award a lesser
                     19   amount than the maximum civil penalty amount specified [by PAGA] if, based on
                     20   the facts and circumstances of the particular case, to do otherwise would result in an
                     21   award that is unjust, arbitrary and oppressive, or confiscatory.” PAGA counsel
                     22   anticipated that, at trial, Defendants could make a potentially persuasive argument
                     23   that the Court should exercise discretion to reduce any PAGA penalties assessed
                     24   should on the basis that (1) Defendants did not act knowingly or intentionally; (2)
                     25   any errors in payment were not intentional and only the result of oversight or mistake;
                     26   (3) until this lawsuit was filed, no employees had complained; (4) none of
                     27   Defendants’ employees suffered any harm from or actual damage as a result of the
                     28   conduct that forms the basis for Plaintiff’s allegations.
F ORD & H ARRISON         WSACTIVELLP:10125735.1                             -7-      JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                                    PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                          DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 8 of 9

                      1                     e.       In the estimation of each Party’s counsel, the delay,
                      2   inconvenience, distraction, and uncertainty imposed by these litigation demands
                      3   would far outweigh the potential benefits of additional litigation.
                      4            18.      Pursuant to Labor Code Section 2699 (l), the Parties are required to
                      5   obtain court approval of the penalties provided for in the settlement of a PAGA claim
                      6   and therefore file the instant Joint Stipulation.
                      7            IT IS HEREBY STIPULATED AND PROPOSED BY THE PARTIES
                      8   HERETO AS FOLLOWS:
                      9            The Parties stipulate and jointly propose that the Court enter an order:
                     10            1.       Approving the Parties’ settlement for purposes of Labor Code § 2699(l).
                     11            2.       Dismissing this lawsuit in its entirety as settled pursuant to Federal Rule

                     12   of Civil Procedure 41(a)(1)(A)(ii).

                     13

                     14   DATED: November 7, 2018                    Respectfully submitted,

                     15                                              ALEXANDER KRAKOW + GLICK, LLP
                     16
                                                                     By:/s/ Michael Morrison
                     17                                                Michael Morrison
                                                                       Amelia Alvarez
                     18                                                Attorneys for Plaintiff KARINA RUIZ
                     19   DATED: November 7, 2018                    Respectfully submitted,
                     20                                              FORD & HARRISON LLP
                     21
                                                                     By:/s/ Stefan H. Black
                     22                                                Stefan H. Black
                                                                       Shanda Y. Lowe
                     23                                                Attorneys for Defendants WAL-MART
                                                                       STORES, INC. and WAL-MART
                     24                                                ASSOCIATES, INC.
                     25
                     26

                     27

                     28
F ORD & H ARRISON         WSACTIVELLP:10125735.1                        -8-       JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                                PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                      DOCUMENT PRINTED ON RECYCLED PAPER
                          Case 1:17-cv-00812-DAD-JLT Document 19 Filed 11/07/18 Page 9 of 9

                      1                                        PROPOSED ORDER
                      2            After considering the stipulation submitted by the parties and good cause
                      3   appearing, it is hereby ORDERED:
                      4            1.       The Parties’ settlement is approved for purposes of Labor Code §
                      5                     2699(l).
                      6            2.       The above-captioned lawsuit is dismissed in its entirety as settled
                      7                     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
                      8

                      9

                     10   Date: ______________                               ______________________________
                                                                             Dale A. Drozd
                     11                                                      United States District Court Judge
                     12

                     13

                     14
                     15

                     16

                     17
                     18

                     19

                     20

                     21
                     22

                     23

                     24

                     25
                     26

                     27

                     28
F ORD & H ARRISON         WSACTIVELLP:10125735.1                       -9-       JOINT STIPULATION REQUESTING APPROVAL OF
       LLP                                                                                               PAGA SETTLEMENT
 ATTO RNEY S AT LAW       /CASE NO. 1:17-CV-00812 DAD (JLTX)
    LOS A NG EL ES
                                                                                    DOCUMENT PRINTED ON RECYCLED PAPER
